\OO¢\)O\U\-I>WN-‘

NNNNNNNNNl-‘_‘o_o_¢\_‘o_o_l\_o_\_a
m\lo\L/\-Bw~'_‘©\om\lo\L/\AL)JN'-‘O

 

  

 
  
 

Case 3:19-CV-00166-I\/|I\/|D-WGC Document 1-1 Fi| d_D_Q/

 
   
     

cou~sEL/U~ SERon 0~

"AR 2 6 2019

  

    
  

 

Cameron |\/lathew Rose

1580 Mi|l St Apt. A

Rer\o, NV 89502 (Nlailing Address)

775-321-1033

Email: iesusmariiuana@vahoo.com (preferred means of communication)
UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
CAMERON MATHEW ROSE, )
P|aintiff, )
: -cv-00166
vs. ) CASE NO. 3 19
THE ClTY OF RENO )

ClTY OF RENO JUDGE DOROTHY NASH HOLMES ) ClVlL RlGHTS C()MPLA|NT

ClTY OF RENO POL|CE DEPARTMENT ) PURSUAN`|' TO
ClTY OF RENO POL|CE OFF|CER BO|"|R ) ADA TlTLE lll CFR PART 36
ClTY OF RENO POL|CE OFF|CER BORBA ) “JURY TR|AL DE|V|ANDED"

ClTY OF RENO POL|CE SERGEANT JOHN DOE#1 )
ClTY PROSECUT|NG ATTORNEY ANGELA GlANOLl )
CLUB CAL-NEVA RESTARANT AND CAS|NO )
DONALD STEWART )
ELDORADO RESORTS lNC. )
JEFF S|Rl )
JOHN DOE #2 )
JOHN DOE # 3 )
JOHN DoE # 4 )
JOHN DOE # 5 )
JOHN DOE # 6 )
JOSEPl-l l-lANEK )
KATI-|Y HOWARD )
MlCHAEL BLANCO )
l\/llCHAEL |-lERRlCK )

Defendants, )

\CQQ\]O\U!J=~L»JN'-‘

NNNNNNNNNo-¢o_»o_so_o_¢o_o_oo_¢i_o_
OQ\IQ\L/\A'~)JN'_‘O\COQ\)Q\LJ\J>WN'_‘o

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 2 of 27

A. JURISDICTION
l) This complaint alleges that the civil rights of Plaintiff, Cameron Mathew Rose
who presently resides in Reno, Nevada where he is homeless, were violated by the
actions of the below named individuals which were directed against Plaintiff at
Cal-Neva, Silver Legacy, Eldorado, and through the Reno Municipal Courts on
the dates of March 16th 2017, May 6th 201 7, May 13th 2017, and July 18th 2017.

DEFENDANTS

l) Defendant, City of Reno, located at One East First St., Reno, NV 89501, with a Mailing

address of PO Box 1900, Reno, NV 89505. This Defendant is sued in its official capacity. This
Defendant was acting under color of` law as the City was the government agency used to permit
and enforce, through malicious persecution, the unlawful exclusion of the Plaintiff from a place

of public accommodation which has violated ADA and state laws.

2) Defendant, City of Reno Municipal Court Judge Dorothy Nash l-Iolmes, who is employed as a
Reno Municipal Court Judge at the Reno Municipal Court located at l South Sierra St with the
mailing address of P.O. Box 1900 Reno, Nevada 89505. The Defendant is sued in her official.
The Defendant was acting under color of law as the presiding Judge who handled the case in a
perfunctory manner, who deliberately disregarded the law for her own agenda, and violated the
Plaintiffs Due Process rights through refusal of legal council , 5th Amendment rights to
protection from selfincrimination as a result of being forced to defend oneself in tria|, 6th
Amendment violation of right to confront Witnesses, and ignored the burden of proof

requirements while providing no supportive legal basis for her decisions

3) Defendant, City of Reno Police Department._ who is a Govemment Law Enforcement Agency
located at 455 East 2"d Street Reno, Nevada 8950]. The Defendant is sued in its official capacity.
The Defendant was acting under color of the law as the law enforcement agency used to enforce

the unlawful of exclusion of the Plaintiff.

l\)

\DOQ\]O\U\-l>'~)~!¥\)-‘

NNNNNNNNN»_»_v-si_o~i__i_oi_ii_o
Oo\lo\'~/l-PWN'_‘O\QQ°\\O\LI\-PWN'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 3 of 27

DEFENDANTS CON'I`INUED
4) Defendant, City of Reno Police Officer Bohr, badge #13246, who is employed as a Reno
Police Officer by the City of Reno Police Department located at 455 East 2"" Street Reno,
Nevada 89501. The Defendant is sued in his official capacity. The Defendant was acting under
color of the law as the an'esting officer who violated the Plaintiff’s 4th Amendment right by

unlawfully seizing the Plaintiff to enforce Silver Legacy's discriminatory unlawful e;<clusion.

5) Defendant, City of Reno Police Officer Borba, badge #12639, who is employed a:; a Reno
Police Officer by the City of Reno Police Department located at 455 East Z"d Street Reno,
Nevada 89501. The Defendant is sued in his official capacity. The Defendant was acting under
color of law as the arresting officer who violated the Plaintiffs 4th Amendment right by

unlawfully seizing the Plaintiff to enforce Cal-Neva's discriminatory unlawful exclus;ion.

6) Defendant, City of Reno Police Sergeant John Doe #l, who is employed as a Reno Police
Off`icer by the City of Reno Police Department located at 455 East Z“d Street Reno. The
Defendant is sued in his official capacity. The Defendant was acting under color of law as the

officer who cited the Plaintiff when Eldorado employee’s used excessive force on the Plaintiff.

7) Defendant, City of Reno Prosecuting Attomey Angela Gianoli, who is employed as a
Prosecuting Attorney for the City of Reno located at One East First St., Reno, NV 89501 with a
mailing address of PO Box 1900, Reno.l NV 89505. The Defendant is sued in her official
capacity. The Defendant was acting under color of law as the Prosecuting Attomey who tried the
Plaintiff in a perfunctory manner and who colluded with witnesses, by instructing them on what
was needed to say, just to obtain a conviction, rather then focusing on if an actual crime had or

had not been committed which resulted in the Plaintiff being falsely convicted.

Ln|

\OOQ\|O\'J\-BWN-‘

NNNNNNNNN-»_o_ii_i_oi_i-_i_¢i_
OO\IO\U\-BL»JN'_‘O\CQ°\]O\U\AWN'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 4 of 27

DEFENDANTS CONTINUED

'8) Defendant, Club Cal-Neva, located at 38 East 2nd St, Reno, Nevada 89501 with a mailing

address of P.O. Box 2071 Reno, Nevada 89505. The Defendant is sued in its official capacity.
The Defendant was acting under color of law as the as the place of public accommodation that
violated ADA laws through malicious use of the City of Reno Police Department, the City of

Reno and the Reno J udicial Court System.

9) Defendant, Donald Stewart, who is employed as a Security Guard for Club Cal-N eva located
at 38 East 2nd St, Reno, Nevada 89501 with a mailing address ofP.O. Box 2071 Reno, Nevada
89505. The Defendant is sued in his individual and official capacity. The Defendant was acting
under color of law as the individual who confronted the Plaintiff over a “bed ro|l" for which the
Plaintiff was discriminatory unlawfully excluded and who testified under oath and lied about

when he declared Defendant needed to leave the property as the city's only witness for the Cal-

Neva incident.

10) Defendant, Eldorado Resorts Inc., a Corporation associated with Eldorado l-lotel,'Casino
located at 345 North Virginia Street, Reno, Nevada 89501, Silver Legacy I-Iotel/Casino located at
407 North Virginia Street, Reno Nevada 89501, and other Hotel/Casino's with the off site
business address located at 100 West Liberty Street Reno, Nevada 89501. The Defer dant is sued
in its official capacity. The Defendant was acting under color of law as the place of public
accommodation that violated ADA and state laws through malicious use of the City of Reno

Police Depai'tment, the City of Reno, and the Reno Judicial Court System.

l 1) Defendant, .leff Siri, who is the owner of Club Cal'Neva located at 38 East 2nd S-t. Reno,
Nevada 89501 with a mailing address of P.O. Box 2071 Reno, Nevada 89505.The Defendant is
sued in his official capacity. The Defendant was acting under color of law as the owner ofthe
place of public accommodation that violated ADA and state laws through malicious use ofthe

City of Reno Police Department, the City of Reno, and the Reno Judicial Court System.

\COQ\IO\Ul-§L»JN'-‘

NNNNNNN|\)N»_»»_i-»_o__i_s_»i_»i_o
me\MAwN-‘O\COQ\IO\V\-I>L)JN~O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 5 of 27

DEFENDANTS CONTINUED
12) Defendant, John Doe # 2, who is employed as a manager at Eldorado Hotel/Casino located at
345 North Virginia Street, Reno, Nevada 89501. The Defendant is sued in his individual and
official capacity. The Defendant was acting under color of law through use of excessive force on

the Plaintiff under the guise of trespassing claims

13) Defendant, John Doe # 3, who is employed as an unknown position at Eldorado jf-Iotel/Casino
located at 345 North Virginia Street, Reno, Nevada 89501. The Defendant is sued in his
individual and official capacity. The Defendant was acting under color of law in assisting in the

unlawful use of excessive force on the Plaintiffunder the guise of trespassing claims.

14) Defendant, John Doe # 4, who is employed as an unknown position at Eldorado Hotel/Casino
located at 345 North Virginia Street, Reno, Nevada 89501. The Defendant is sued in his
individual and official capacity. The Defendant was acting under color of law in assisting in the

unlawful use of excessive force on the Plaintiff under the guise of trespassing claims

15) Defendant, John Doe # 5, who is employed as an unknown position at Eldorado Hotel/Casino
located at 345 North Virginia Street, Reno, Nevada 89501. The Defendant is sued in his
individual and official capacity. The Defendant was acting under color of law in assisting in the

unlawful use of excessive force on the Plaintiffunder the guise of trespassing claims.

16) Defendant, John Doe # 6, who is employed as an unknown position at Eldorado Hotel/Casino
located at 345 North Virginia Street, Reno, Nevada 89501. The Defendant is sued in his
individual and official capacity. The Defendant was acting under color of law in assisting in the

unlawful use of excessive force on the Plaintiff under the guise of trespassing claims

 

\QQQ\IG\U\JRL»JN»_

NNNNNNNNN'-‘-‘»_o-¢i_i_oi_~»_i_o
OQ\]Q\U\J>WN_‘O\DOO\)C\LJ\J>L)JN'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 6 of 27

DEFENDANTS CONTINUED
17) Defendant, Joseph Hanek, who was employed as a Security Guard for Eldorado Hotel/Casino located
at 345 North Virginia Street, Reno. Nevada 8950|. The Defendant is sued in his individual and official
capacity. The Defendant was acting under color of law as one of the assisting employees in \:he unlawful
use of excessive force on the Plaintiff under the guise of trespassing The Defendant, who was the only
testifying witness for the Eldoi'ado case that committed perjury on the witness stand when he claims that

the Plaintiff tried to run offthe property without his |dentification.

18) Defendant, Kathy Howard, who was employed as a manager for Club Cal-Neva located at 38 East 2nd
St, Reno, Nevada 89501. The Defendant is sued in her individual and official capacity. The Defendant was
acting under color of law as the manager who made the official demand for trespassing charges and the
police called on the Plaintiff._ after the Defendants attempts at coercing the Plaintiff to “shut iis mouth"
and accepting her demands f`ailed, due to that they were violating ADA and state laws through malicious

use of the City of Reno Police Department, the City of Reno, and the Reno Judicial Court System.

19) Defendant, Michae| B|anco, who was employed as a Security Guard for Eldorado/Silver Legacy
Hotel/Casino located at 407 North Virginia Street, Reno Nevada 89501. The Defendant is sued in his
individual and official capacity. The Defendant was acting under color of law as the original person to
confront the Plaintiffover “excessive baggage,” which violates ADA and state laws. The Defendant also
was involved in the use of excessive force on the Plaintiff in the Eldorado case. The Defenda nt was one of
two involved in testifying in the Silver Legacy case where the Defendant lied under oath about the

Plaintiff being upset over being asked for |D and not over being asked to leave.

20) Defendant, Michael Herrick. who is employed as a Security Manager for Silver Legacy located at 407
North Virginia Street, Reno Nevada 8950|. The Defendant is sued in his individual and official capacity.
The Defendant was acting under color of law by authorizing the unlawful exclusion of the Plaintiff from a
place of public accommodation that violated ADA and state laws through malicious use of tl'e City of
Reno Police Department. the City of cho, and the Reno Judicial Court System. The Defendant was the
other one of two involved in testifying in the Silver Legacy case who lied about the Plaintiff‘:; demeanor

while under oath.

\OOO\IO\L/\¢BL»JN-‘

N|\.)i_»o_oo_li_¢i_oo_o_o-»_o_¢
'-“O\DOQ\IO\L/\J>L»JN_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 7 of 27

.lurisdiction is invoked pursuant to ADA TlTLE Ill 28 CFR PART 36 (Discrimination ofthose
with Disabilities of a place of public accommodation); pursuant to 28 U.S.C. section 1343 (a)(3);
pursuant to Title 42 U.S.C. section 1983 (deprivation of constitutional rights); pursuant to 'l`itle
18 U.S.C. section 241 (conspiracy of rights); pursuant to Title 18 U.S.C. section 242 (deprivation
of rights under color of law) 25 CFR 11.406 (coercion).

B. NATURE OF THE CASE

The Plaintiff was forcefully removed, through use of the Reno Police Department, on
several occasions from several properties under RMC 8.10.010 Trespassing, which escalated
from discriminative reasons related to the Plaintiffs chronic homelessness associated with the
Plaintiffs disabilities ln two cases the Defendant's tried to coerce the Plaintiff off property, yet
despite pleas made by the Plaintiff that the Defendant’s actions violated the law and the Plaintiffs
constitutional rights, ultimately the Reno Police Department was used to unlawfully enact
discriminatory unlawful exclusion upon the Plaintiff. The justifications given for exclusion of the
Plaintiff as stated in trial were for being in possession ofa “bed roll" (blanket strapped to

backpack) and “excessive baggage.”

The Plaintiff was maliciously prosecuted and convicted under RMC 8.10.010 despite the
statute having the provision that “if the property was open 10 the public at the time the warning
musl have been given within the previous 6 months.” The City of Reno cases, preseni:ed by City
Attomey Angie Gianoli and presided over by Judge Dorothy Nash Holmes, brought 4 witnesses
to testify against the Plaintiff over 3 cases, which excluded arresting officers, other employees
involved or supportive witnesses, The 4 witnesses conveniently all agreed in each case that the
Plaintiff had been belligerent, aggressive, and loud as the premise for the Plaintiffs removal from

the properties.

\CCQ\|Q\'J\-I>L»JN-

NNNNI\)I\)NNN\_\_\_\__\_\_¢_o-lo_
®\IO\L/\~PNN‘_‘O\C®\]G\U\AWN~O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 8 of 27

Despite the City's claims no examples of belligerent nor aggressive behavior we’re
provided by witnesses other then blanket statements of "such behavior” by City witnesses, The
only example given is that the Plaintiff was “yelling about his constitutional rights” and refused

to leave after being demanded to by security on each occasion.

A perfunctory trial was conducted that completely ignored standards set in law. For
example the burden of proof was pushed off as the Plaintiffs responsibility as a defendant to
prove beyond a reasonable doubt of his innocence. Further, the Plaintiff was refused legal
council, with not even stand-by council provided, with the justification that since “No jail time
was being requested” the courts were not required or deserved, despite that at sentencing the
Plaintiff was given 60 days jail time suspended sentence which is still a sentence with jail time.

The Plaintiff s right to a fair trial based off truth in evidence was not allowed.

As a result of being refused legal council the Plaintiff was denied his 5th Amendment
right to not self incriminate as the Plaintiff stated he "‘often times gets loud,” due to his
disabilities which include mania and anxiety, which were used as admissions of guil'; and taken
out of context to provide justification where their was none. The Plaintiff was not allowed to
invoke his 6th Amendment right to confront witnesses due to having issues with understanding
how to get subpoenas to a location he could not enter to get witnesses info. Additionally the
Plaintiff was unaware of what witnesses the state was bringing and the responsibility to subpoena
arresting officers was made the Plaintiffs to assure the accuracy or lack there of, of state

witnesses claims.

The Plaintiff alleges that the presiding Judge never gave legitimate consideration to the
Arguments Of The Plaintiff, which were not given any recognition of professional consideration,
with basis of example in that the Judge did not read or understand the timely filed 60 page brief
provided as defense of the Plaintiff._ with no legal argument to substantiate the verdict as

contradiction to Plaintiffs arguments

\OO¢\]Q\U\J>L»JN._

NNNNNNNNl\Jl-‘l-‘t-Ii-Ii_i_or_»r_,_.,_
Oo\lo\Lh¢>WN_O\o°o\lo\Lh-BWN'_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 9 of 27

The Plaintiff contends that the statement provided by the Judge in her ruling that the
Plaintiff provided a “detailed_/izctual argumenl” that “cites copious common law principles”
contradicts a guilty verdict. One can"t have a factual argument when your argument :s that you
are not guilty and be guilty! The Plaintiff notes that the Judge didn't even comprehend the
Plaintiffs main argument in the brief filed which was primarily that good cause must have existed

not no cause in order to justify a lawful right to exclusion

The Plaintiff further alleges that City of Reno Prosecuting Attomey, coached state
witnesses in what to say, with only the goal of obtaining a conviction and not finding the facts of
the case requiring proof that a crime had been committed through violation of all parts associated

with a legal statute.

Plaintiff contends that the abuses of due process, in trespassing cases, related to places of
public accommodation, that ignores the requirements of obtaining a legal restraining or stay away
order, and the fact that these place of public accommodation received tax payer paid legal council

provided by the City of Reno while the Plaintiff was refused legal council, to be disturbing

Finally the Plaintiff has at least one witness Who can contest a majority of the state’s
witness Donald Stewart’s testimony, showing malicious intent upon the City's witnesses, that the
Plaintiff was unable to have in trial. With a look at the proceedings held, the Plaintiff can show
inaccuracies and illogicalities that are clearly altered for the state’s benefit to manipulate an

unlawful conviction

\CO¢\)O\U!J§WN-‘

NNNNNN|\)|\)N_¢__I~o-u_o_o_o_lo_
OQ\IO\§/\&L»JN'-‘O\OCQ\)C\LAJ>L»JN'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 10 of 27

C. CAUSE OF ACTION
COUNT l: The following civil rights have been violated: Un|awful exclusion of the
Plaintiff based on his disabilities in a place of public accommodation, Unlawful seiz'.lre of the

Plaintiff, Coercion, Deprivation of Pree Speech and Expression, and Due Pi‘ocess violation

On March 16th 2017, the Plaintiff entered Cal-Neva with a small backpack that had a
blanket strapped to the top. While going up the escalator, at the Center Street enti'anee, the
Plaintiff was confronted by Security Guard Donald Stewart, who was going down the escalatoi',
who spotted the Plaintiff and said that “bed rolls were not permitted and he needed to take it
elsewhere.” This supposed policy is/was nowhere posted on the property.l the Plainti':`f has
frequented the establishment on several occasions with no prior issues, and thus the Plaintiff
continued to the Sports Book where he intended to go. This was the first day of NCAA March

Madness.

Donald Stewart again confronted the Plaintiff, at the Sports Book, while the Plaintiff was
waiting in line to make a bet shortly thereafter, again declaring that the Plaintiff"‘needed to take
the blanket and his possessions elsewhere.” The Plaintiff ignored the man, only bluntly telling
Mr. Stewart to go get a manager, and proceeded to a ticket writer to place his wager. Given the
circumstances the bookie asked permission to proceed from Donald Stewart who still allowed the

Plaintiff to make a bet. He stated though that after the Plaintiff would still be required to leave.

After the Plaintiff again ignored Donald Stewart’s demand to leave and proceeded to his
normal viewing area and sat his stuff down in a corner and took a seat. At the time Peter Stewart,
an uninvolved witness, whom was present during the incident, but was at the time unavailable for
trial can attest to the continued confrontation which had already elicited a demand to vacate the

property. contrary to testimony at trial.

Donald Stewart persisted that the Plaintiff had to go with additional security arriving at
this time. The Plaintiff took an authoritative stance and declared that he "was not going to leave,

he had done nothing wrong, that the establishment was a place of public accommodation and

\CQQ\)C\U\-I>L»JN-

NNI\)NNNNNN\__¢»_‘»_¢»_¢»_»\_oi-¢~i_\
Oo\lo\§h¢§WN'_O\oo°\lo\U\->L»JN'-‘o

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 11 of 27

must respect his constitutional rights that his intrusion was unnecessary and illegal, that he has
had the very same belongings with him on several other visits with no issue, that they were
disturbing his right to quiet enjoyment of the facility, and to go get a manager, end of

discussion.”

The Plaintiff remained seated, quietly, and waited until the manager arrived. l’rior to her
arrival, the Plaintiff was congratulated on taking a stance, and briefly discussed his p:.ck, initiated
by a fellow patron using the casino that was in the ai'ea. One ofthe Security Guards, Whom the
Plaintiff was unable to subpoena due to lack of knowledge to the employees name, along with the
stay away order issued as a result of the allegations even questioned why the Plaintiff was being

bothered, as the Plaintiff was “constantly there with the backpack, no problem, all the time.”

When Kathy Howard, the Cal-Neva manager arrived, the Plaintiff continued to stand his
ground that he had done nothing wrong and thus the demand for exclusion was unlawful as there
was no grounds of reason The Plaintiff was requested his ID, which he provided so as to check

and verify he has not previously been ti'espassed, which came back clear.

After running the Plaintiffs infomiation Kathy Howard declared that the Plaintiff would
be permitted to stay with his backpack with the blanket attached to it. Kathy Howard stipulated
with this directive that “the next day the backpack would not be permitted.” The Plaintiff again
disagreed declaring, “lf it was good yesterday. it is good today, then its good tomorrow too there,

should be no difference as to do so amounts to a permanent ban."’

At this point that Kathy Howard tells the Plaintiff that he needs to “shut his ir;outh" and
hinges his right to stay on property based upon whether or not the Plaintiff would shut his mouth
and just accept their demands and expectations The Plaintiff again stood by his rights to which
Kathy Howard then demands that the Reno Police Depaitment be called and the Plaintiff charged
with trespassing. lt is around this time that Kathy Howard snidely remarked to the Plaintiff that
"‘Contrai'y to his belief they don’t have to follow the constitution,” in reference to the Plaintiffs

repeated claims to his rights being violated. Kathy Howard was never present at trial

\QOQ\IO\U\LL~\N'-‘

NNNNNNNNN~v-‘\-Ii-‘t-Ii_i_i__,_¢
O°\IO\M-PWN_O\COQ\lo\Lh-PWN~C

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 12 of 27

While the Plaintiff waited for the Police, he again remained seated and waited quietly,
watching the sporting events as any normal patron would do. During this time the Plaintiff was
left alone until police arrived as Security including Donald Stewart and Manager Kathy Howard
stayed in the area but away from the Plaintiff leaving him alone without issues to the rights of
other patrons When an Officer arrived the Plaintiff was instructed he had to leave or be arrested.
The Plaintiff again stood by his claim that the law was being violated and that they were
unconstitutionally excluding him without reason The Plaintiff declared that if he must be
arrested then he would hold the Officer, the Police Department, the Casino, and the City

accountable for the violations

When instructed to stand up, by the Arresting officer, to be arrested, the Plair.tiff
complied and continued to assert that the arrest was unlawful. Officer Borba the arresting officer,
badge number 12639, at one point told the Plaintiff, in reference to his claims that the property
was place of public accommodation and the arrest unlawful, insisted “Good luck changing the
law, that the property was private.” Before leaving the area and going down the escalator from
floor 3 to 2, the Plaintiff requested Officer Borba to obtain witness statements but Officer Borba
refused stating “it wasn’t his job.” The Plaintiff was transported to Washoe County Detention

Facility where he was released by court services after midnight the new day following his arrest.

ln summary the Plaintiff was excluded from Cal-Neva for being in possession ofa
backpack with a blanket strapped on it. These claimed policy violations were not posted in any
way. No prior incidences existed where the Plaintiff had been Trespassed to warrant exclusion
with no reason When attempts to coerce the Plaintiff off property failed, management restricted
the Plaintiffs free speech by hinging the Plaintiffs right to access expecting the Plairtiff to not
further contest the intrusions and just accept their demands, which resulted in the ma aagers
demand that the Plaintiff be removed and charged with trespassing by Reno Police Department
after the Plaintiffdidn't meet her expectations which resulted in the unlawful seizure ofthe
Plaintiff`. Due to lack of proper officer training witnesses were not questioned and the Officer
enforced a Municipal Code outside of its provisions which resulted in the malicious prosecution

of the Plaintiff,

Lo.)

\Do¢\lC\Ud¢ld

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document 1-1 Filed 03/26/19 Page 13 of 27

COUNT 2: The following civil rights have been violated: Unlawful exclusion of the
Plaintiff based on his disabilities by a place of public accommodation Unlawful seizure of the

Plaintiff, Coercion. Due Process violation

On May 6th 2017, the Plaintiff to avoid the rain had made a few wagers for the day at
Silver Legacy and Eldorado Sports Books prior to the events The Plaintiff went in to Silver
Legacy to view the events After using the latrine and returning to the Sports Book the Plaintiff
was confronted by Security Guard Michael Blanco. The Plaintiff was asked for identification,
which he provided, and was checked for prior trespassing cases which came back
negative Despite this, Michael Blanco stated that, “he is going to have to ask the Plaintif`f to

leave.”

The Plaintiff sighed and pulled out some paperwork, that he had recently wrongly filed
with the courts for the Cal~Neva case, where the Plaintiff tried to reason with Mr. Blanco, by
reading Venetian Casino Resort vs Local Joint Executive Board of Las Vegas et. al., where the
Plaintiff tried to explain he had a right to use the property as it’s a place of public accommodation
and demanded to talk with a manager. The Defendant and the Plaintiff then waited and watched
the hockey game that was in overtime while waiting for management that the Plaintiff had a

wager on

Security Manager Michael Herrick arrived to which the Plaintiff tried to explain his cases
including stating that they were not following RMC 8.10.010 as he had not been trespasses
before Mr. Herrick did not care and still demanded that the Plaintiff leave to which the Plaintiff
asserted he wouldn't. Michael Blanco and Michael Herrick then tried every way they could just to
walk the Plaintiff off property, but the Plaintiff continued to refuse to leave and was taken into
custody where the Plaintiff was put in a recorded interrogation room in handcuffs with his two
backpacks still on. Whi|e in the interrogation room the Plaintiff became more vocal about his

rights being violated.

\OO¢\]O\Lh-l>b)l\.)-‘

NNN[\)[\)NNNNo-Iv_oi_oi_i-Ii_¢i_i_i_~
OQ\]Q\U\-[>WN°_‘C\Q°Q\]Q\'~J\LWN'-‘o

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 14 of 27

When the City of Reno Police Department arrived, the Plaintiff again brought up the Venetian
Case to the officers, and pointed out repeatedly how the arresting charge of RMC 8.01.0|0
required that if the property was open to the public at the time the warning must have been given
within the previous 6 months which was made clear to them had not been established There was
4 officers in total with 2 actively involved and 2 assisting officers One of the arresting officers
was Officer Bohr badge # 13246. 'l`he officers discussed for a period of time the provision that
had not been met associated with RMC 8.10.010 but still arrested the Plaintiff charging him

instead with a residential trespassing charge of trespassing not amount to burglary.

In summary, the Plaintiff was unlawfully excluded from Silver Legacy for being in
possession of “excessive baggage.” After attempts at coercing the Plaintiff off prope:.'ty failed, the
Plaintiff was taken into custody, and then arrested which resulted in an unlawful seizure of the
Plaintiff`. Due to provisions associated with RMC 8.10.010 having not been met the arresting

officers charged the Plaintiff under a different statute.

14

\OQQ\IG\Ll\-l>l.~\l\)'-‘

NNNNNNNNNt-¢»_i_i_o_oi-Ii_oi_oi-I_
OO\]O\U\-‘>WN'_‘O\O°Q\]Q\L/\¢§WN'_‘C

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 15 of 27

COUNT 3: The following civil rights have been violated: Unlawful seizure ofthe

Plaintiff, Excessive force Due Process violation

On May 13th, 2017 the Plaintiff entered Eldorado Hotel Casino to make a bet at the
Sports Book, unaware that the Eldorado was part of Silver Legacy propeity, but arrived just after
the game had started. Just before the Plaintiff was about to leave the Plaintiff was confronted by 2
Security Guards for Eldorado. The Plaintiff was asked for ldentification which he provided and
was checked for prior trespassing cases During this time the Plaintiff noticed Michael Blanco
join with a couple other Security Guards Amongst the Security Guards that confronted the
Plaintiff was Joseph Hanek. The trespassing check came back cleared, the Plaintiff was given
back his lD and the Plaintiff was told he was free to go but Michael Blanco instructed his

coworkers that the Plaintiff was not free to go.

The Plaintiff seeing the situation unnecessarily escalating tried to run out of the property.
The Plaintiff was grabbed by several employees, John Doe’s #2-6 and Michael Blaneo, which
resulted in the Plaintiff being taken down to the ground then they tried to handcuff tl‘,e Plaintiff,
Due to the Plaintiffs resistance the employees used ankle locks on the Plaintiff twisting the
Plaintiffs ankle in ways it’s not supposed to go hoping pain would get the Plaintiff to comply to
their unnecessary attack and unneeded seizure of the Plaintiff. Eventually they removed the
Plaintiffs backpack and were able to cuff the Plaintiff where he was dragged to a Security room
with a separate recorded holding room that the Plaintiff was put in to wait for the Reiio Police
Department. When an Officer, Sergeant John Doe #l , arrived the Plaintiff was cited instead of
being arrested and free to leave After leaving the property the Plaintiff noticed intense pain in the
ankle that had been twisted around by an Eldorado employee The Plaintiff went to Renown

Hospital where he was treated for a sprained ankle

ln summary, the Plaintiff was confronted for trespassing, in which an altercation was
escalated to allow excessive and unnecessary force, used to detain the Plaintiff who was in the act
of doing what was desired in leaving the property. The excessive force used on the Plaintiff

resulted in a hospital visit for a sprained ankle that the Plaintiff received as a result.

l5

\COQ\]O\U\-l>bJN-‘

NNNNNNNNN'_‘-I_o_l_o,_~i_r_i_
OQ\IO'\U\-l>wl\)'-‘O\CO¢\IG’\U\J>LNN'-‘C>

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 16 of 27

COUNT 4: The following civil rights have been violated: Due Process violations
including refused legal council, reversed Burden of Proof, disregard to legal statute and breach of
claims 6th Amendment violation in right to confront witnesses 5th Amendment violation to the
Plaintiffs right not to self incrimination 8th Amendment violation to cruel and unusual
punishment. Malicious persecution Perjury committed by the City of Reno witnesses

Conspiracy of rights Collusion.

On July 18th 2017 the Plaintiff was tried under RMC 8.10.010 Ti'espassing by the City of
Reno. The presiding Judge was Dorothy Nash Holmes and the City Prosecuting Attomey was
Angela Gianoli. The case #'s were CRl7-02983, CRl7-059l6, and CRl 7-06624. After the first
incident the Plaintiff attended his arraignment where he was first told that he would not be getting
legal council because “nojail time was being requested.” The Plaintiff then began work on filing
a Motion to Dismiss pertaining to the Cal-Neva case along with a Motion to Continue, so that the

Plaintiff could try to find his witnesses to subpoena, should the Motion to Dismiss be denied.

The Plaintiff making a mistake believing he could file his paperwork on a Fri:lay April
28th 2017, which would have been on time within Nevada regulations was unable tc file the
paperwork until May lst 2017, as the City of Reno clerks office for the Reno Municipal Court
was not open The Silver Legacy incident occurred on May 6th. 2017 and the Motior. to Dismiss
is what the Plaintiff used when discussing the law with Michael Blanco. The Plaintifz." specifically
read from Venetian case cited in that brief. The Motion to Dismiss was denied due to procedural
errors on the Plaintiffs part, such as not being filed timely and more impoitantly the Plaintiff
didn’t even remember to sign the document, although it was served on the City properly and the
City did file a response to the motion The motion to continue was granted however prior to the

other two incidences pushing a May 8th 2017 trial to a June 14th 2017 trial date

On June 13th 2017 the Plaintiff was arrested for missing court on the citation issued on
the Eldorado incident mistaking that the matters had been already conjoined into one case

Despite the Plaintiffs informing Deputies that he had trial the next day he was unable to attend

\COQ\IO\U\J>WN-‘

NNNNNNNNNi-‘o-I-oi_i_¢i-oi-l~i_»i-c
OC\|Q\¢J\AWN'_‘O\Q®\)O\U\AUJN'_‘Q

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 17 of 27

and another FTA warrant was issued for the Plaintiffs arrest for the Cal-Neva and Silver Legacy
incidents Even with the recent warrant issued the Plaintiff was released from Washc»e

County Detention Facility the same day as his scheduled court appearance and made his way to
Court Services to check in with his case manager. lt was the Plaintiffs case manager who

informed the Plaintiff that he did in fact have the warrant issued on him.

The Plaintiff immediately proceeded across the street from the District Court House to the
Municipal Court House where he was detained by a U.S. Marshall over the warrants The
Plaintiff was placed in handcuffs and taken to a detainment room where the Plaintiff showed he
hadjust been released from Washoe County Detention Center and he wasn’t trying to go right
back providing documentation The Marshall went and discussed the matters with a judge just 1
prior to the days end, which otherwise would have resulted in the Plaintiffs re-incarceration, but

instead the Plaintiff was released and a .luly 18th 2017 trial date was set and held,

On July 18th prior to appearing before the Judge, the Plaintiff met with Prosecuting
Attorney Angela Gianoli, who again tried to resolve the issue by obtaining a guilty or no contest
plea, which the Plaintiff continued to refuse to do, claiming “He knows that a place c~f` public
accommodation can not exclude for no reason and since he had not been belligerent or causing
problems for example, they had no case.” The original concept is someone has to have done
something wrong to be a criminal. The Plaintiff again included mentioning the provision

associated with RMC 8.10.010 pertaining to places open to the public.

After meeting with Angela Gianoli the Plaintiff witnessed the Prosecuting At';omey’s
witnesses Donald Stewart, Michael Blanco. Michael Herrick, and Joseph l-lanek go iii and discuss
the specifics of how they could prosecute the case The Plaintiff is alleging that this is when the
City Attomey coached the witnesses into altering incriminating aspects oftheir behaviors and .
presenting the Plaintiff as having been a disturbance which is why he was Trespassec.. The
Plaintiff notes the ironic repetitiveness of witness answers, such as claims of belligerence, to
which this claim was repeated in statements made by City witnesses used in trial that the Plaintiff

had acted in such a way. The city Attomey nor its witnesses provided the courts with §

\OOQ\]O\Ud-BL»JN-‘

NNNNNNNNN\-"-‘i--»o-¢o-»o-o--¢i_¢
OO\]O\Lh-§L»JN'-‘O\CO°\IQ\'J\-l>b)l\)'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 18 of 27

any actual supportive examples of expressed behavior, besides the Plaintiff refused to leave and
that the Plaintiff was declaring that his constitutional rights were being intruded upo:i in a loud

and belligerent manner,

Although, on an earlier noted date the Plaintiff had requested a continuance so that the
Plaintiff could subpoena witnesses, the Plaintiff provided no witnesses at trial. 'l`he l-'laintiff was
unable to accomplish the difficult task given the circumstances This could have been avoided if
legal council had been provided. Examples of difficulties faced given the circumstances include,
but are not limited to, not being able to serve subpoenas for lack of information on witnesses and
the Plaintiffcouldn't obtain the information from the accused properties for the Plaintiff was

currently under a trespass sanction due to the allegations under trial.

Information would include the names of employees involved such as a heavy set security
guard who was present on the day who even noted and asked “Why were they makir g an issue
with this guy (the Plaintiff), he is in here all the time with his bag and doesn’t cause any
problems,” Another would have been one of the slot attendants who worked for Cal-Neva whom
the Plaintiff associated with all the time. Another employee who could recount instances where
the Plaintiff was asked to quiet down, due to an on-site radio show being broadcasted, where the
Plaintiff complied with no issue This also includes the fact that the Plaintiff was never provided
a complete witness list by the Prosecuting Attorney to even know who was being questioned and
that the arresting officers were not even going to be present at trial. Something the Plaintiff

expected would automatically happen

Also, given that the Plaintiff was provided no legal council, the at the time Defendant was
compelled in order to provide some sort of presentable legal defense to the allegations and claims
made by the city, to self incriminate himself. Examples include the Plaintiff agreeing that he can
be loud, and that he was loud, when in fact the Plaintiff was not unreasonably loud given the
unnecessary confrontation and situation He was not disturbing other guests as City witnesses

were able to claim. without proof.

O\QOQ\IO\U\J>L»J|\J-‘

l\.) l\J l\) l\) N N l\J l\) 1\.) -_ \-» \-‘ 1_ »_ »_ _. _r _. _.
00 \l O\ !J\ -l> L¢J l\) -' O \C OC \l O’\ '~J\ -l> bJ l\) -‘

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 19 of 27

A witness the Plaintiff should be able to provide for the courts who was present at the
Cal-Neva incident. who goes by the name of Peter Stewart, who the Plaintiff prior to the trial held
knew him only as “Cowboy," which is a name not allowed on a subpoena, was one of the
witnesses the Plaintiff wanted at trial due to being a witness to the event. But the Plaintiff didn’t
run into Peter Stewart until after the trial had been conducted in August of 201 7. The Plaintiff is
currently still in contact with and can be present as a witness for the Plaintiff in these proceedings
who can attest to the appropriate behavior expressed by the Plaintiff that was not disturbing other

patrons

The fact is the City Prosecuting Attomey intentionally took advantage of the situation of
an inexperienced non barred lawyer so she could manipulate an unlawful judgement in her favor.
This can be evidently seen in that over 3 separate occasions 4 witnesses reported the same exact
word for word justifications pertaining to the Plaintiff, as to why the Plaintiff was trespassed.
Because the Plaintiff was “belligerent, aggressive” (means same thing as belligerent in fact to be

belligerent is of higher aggression and redundant), “and loud.”

Additional manipulations of events include, Donald Stewart's testimony that, he had not
previously requested the Plaintiff to leave, that it wasn"t until his loud, aggressive an-;l belligerent
behavior that he was trespassed and not the bedroll which prompted the initial confrontation in
the first place Plaintiffs witness Peter Stewart can attest that as soon as he saw the Plaintiff walk
to the area and put his stuff down he was already being demanded to leave, and that at one point
the Plaintiff was given permission to stay but a manager told the Plaintiff to shut his mouth and
was thus Trespassed for the reason of exercising his right to free speech and not be coerced into

leaving.

These manipulations continue with lvlichael Blanco’s testimony which claimed he had
only wanted to see the Plaintiffs identification and that the Plaintiff, despite having provided
identification, had issue with being asked to do so and this was the Plaintiffs reason for
demanding a supervising manager and not that he was being told to leave lt is again relayed that

if it was the Plaintiffs belligerent, aggressive and loud behavior as to why he was trespassed.

|9

\CQ°\IO\Lh-l>bJN'-‘

NNNNNNNNNl-‘l-‘l_t-li-»~o_oi_oi_i_s
OQ\IO\U\AL)JN'-‘O\COQ\]Q\U\J>L»)N'_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 20 of 27

When the security manager Michael Herrick arrives his testimony claimed that the
Plaintiff was already belligerent, aggressive loud. and disturbing other patrons when he arrived,
despite Michael Blanco’s testimony that the Plaintiff and he watched a hockey game, his volume
was a 3 out of a scale of 5 which equals average not loud, and admitted that the Plaintiff showed

him paperwork and discussed the law.

Even Joseph Haneck for the third incident was able to convince the judge that despite
having issues with providing ID for the Silver Legacy case, the Plaintiff provided ID again with
no issue, but then tried to run out of the building without his ID and the use of force used against
the Plaintiff was not discussed as if this was irrelevant as putting hands on citizens and wrestling

with them on the ground for 10-15 minutes is routine

And yet again the Plaintiff was belligerent. aggressive, and loud on this occasion too.
lronic coincidence? The Plaintiff challenges it is not. lf` the City had such a good case against the
Plaintiff, why is it that manipulations into the time of demand to leave the property have been
used rather then owning the moment? Because unless the Plaintiff was actually belligerent,
aggressive or loud the City had no justification for the intrusion and deprivation of the Plaintiffs

rights

After the trial was conducted a decision was not immediately rendered by Judge l-lolmes
Instead The Plaintiff was instructed that he would be given until August 18th 2017 to file his
arguments The Plaintiff in tum filed properly a 60 page detailed brief that covered every legal
aspect that supported the Plaintiffs contention that in order for a property open to the public to
exclude people, a good reason to exclude must be given over no reason, which included “copious
common law principles” including Nevada statutes which define Casinos as a place of public
accommodation, covered the basis that blankets nor excessive baggage were posted policies as
noted by City witnesses and violated void for vagueness laws included also was the claims
associated with this case that homelessness, specifically those who are chronically homeless are

protected under the American with Disabilities Act., and so much more The obvious

\COQ\]O\L/\AL~\N'-‘

NNNNNNNNN¢_-¢o_o_o-l_o_o_~i_l
®NOMAWN_O©OQNO\M&WN-“O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 21 of 27

inexperience ofthe Plaintiff in acting as council can be seen through the Plaintiffs repeated

reference as the City being the State.

ln turn the City timely responded to the Plaintiffs arguments within a months time as the
Plaintiff was given On October 16"‘, 2017 the Plaintiff was arrested on unrelated matters The
Plaintiff was arraigned by Judge Holmes despite actively going over the cases discussed in this
brief. When the Plaintiff plead not guilty, the detention of the Plaintiff continued, while the 3

cases were still under decision

ln fact the Plaintiff remained incarcerated for 47 days, in which during this time in late
November the Judge made her ruling, which is filled with errors The Plaintiff stood before Judge
Holmes on November 30th 2017 for sentencing where the Plaintiff despite having been denied
legal council, because no jail time was being requested, was sentenced to 60 total day’s jail time,
suspended, for a period of l year. Thus doesn’t this still constitute jail time? After sentencing the
Plaintiff, the Judge made it clear her opinion, telling the Plaintiff that “he brought this on himself
as all he had to do was listen and do what he was told and this wouldn't have happen ed."’ After
the proceedings it was brought up how the Plaintiff had been continued under incarceration since
Judge Holmes had left the Plaintiff in jail for at the time was 46 days under a jaywalking
allegation Both Angela Gianoli and Judge Holmes admitted this was excessive, in which the
Plaintiff was put before Judge O'Neil for a hearing to get released, which the Plaintiff was,

despite having trial the following lvlonday.

During the Plaintiff’s incarceration the Plaintiff hand wrote 3 copies for a motion to
appeal Due to the manner in which the Plaintiff was being detained these legal documents were
not received by the courts As a result the Plaintiffs right to appeal was in tum refused to be
allowed due to filing requirements not being met despite the Plaintiff kiting his intent. Which
leaves the Plaintiff no other options to seek redress for the due process and other vio1ations that

have occurred

2|

©OQ\IO\U\J§L»JN-‘

NNNNI\)NNNN¢_¢___~__¢__¢_
m\lo\L/\Aw~_‘©\o®\lo\m-PWN_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 22 of 27

As mentioned earlier, the order provided by Judge Holmes was filled with errors 15 plus
errors in fact, including but not limited to a wrongly dated court order; a clear misunderstanding
of the Plaintiffs claims made in the 60 page brief filed by the Plaintiff._ which the Judge herself
declared in her verdict that the brief was a “detailed factual argument" that l"cited copious
common law principles” which includes that the Plaintiffs unacknow|edged argument that is
repeated over two dozen times within the first 20 pages of good cause being needed is not
comprehended; a clear reversal of the burden of proof is declared noting “there was rio evidence
presented, other than the defendant's (Plaintiff) supposition that he was trespassed for being
homeless;” that the manner in which casino’s are allowed to trespass citizens violates their due
process rights; and yet not one supportive legal perspective is used to contend with the Plaintiffs

afg\.lm€l'lt$.

ls this how the courts work where an argument is presented but allowed to be ignored? lf
RMC 8.10.010 specifically declares that “if the property was open to the public at the time” as
was applicable then “the warning must have been given within the previous 6 montlis,” which
wasn’t applicable, why was this irrelevant? 6 pages to recount the fictitious events only presented
by City witnesses of events rather then covering any of the arguments presented in a legal form is
preposterous and a blatant disregard for the standard oflaw. This is an example of the Plaintiffs
claim to the perfunctory manner in which the Judge handled the case She clearly took no care to
the law and rendered her own arbitrary personal opinion which is contrary to the laws that govern

the State and our country.

ln summary, the Plaintiff was unlawfully convicted under 3 cases fora violation to RMC
8.10.010 despite not having met the required provisions associated with the municipal code_ in
which a complete mockery trial was conducted to perfunctorin go through the motions to pretend
as if the City and the casino's were not repeatedly depriving the Plaintiff of his constitutional
rights The Plaintiff was permitted an archaic legal defense with no legal council which resulted
in the Plaintiff being forced to self incriminate himself, nor was the Plaintiffs right to present an
actual defense to the claims through truth in evidence to the events through a proper.‘y conducted

process which includes getting those associated with the events side ofthe story. which would

22

\DQQ\|O\U\-BL)JN\-‘

NNN|\JNNNNN'-"-‘\-‘\-‘\-‘i-‘\-‘»-‘»-¢i-¢
O°\lQ\Lh-ldb$N_O\COQ\lO\Lh-l>WN'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 23 of 27

include the bookie who took the Plaintiffs wager while being confronted, the video and audio
from the detainment rooms used, and the presence ofinvolved officers and other witnesses ifa
scene was really caused. Instead the Plaintiff was railroaded into having his right to access of a
place of public accommodation hinge upon whether he was desired to be permitted through an
arbitrary decision of any employee While allowing the Plaintifftime to file a 60 page argument
that was essentially ignored, this act seems rendered by Judge Holmes in order to pretend as
though she provided the Plaintiff a fair trial when everything else she did went against current
legal procedures and standards The Judge in turn took no consideration to the innocence of the
Plaintiff and was only focused on protecting the unlawful acts done by the city through the abuse
of the casino’s expectations The Plaintiffs Due Process rights were violated in several ways
giving the Plaintiff no opportunity to even have a chance to be given a fair trial and l)e given

consideration towards the Plaintiffs innocence

Complete Summary of the Plaintiff’s Claims

The Plaintiffis first and foremost questioning if_. as perceived by some citizens that “a
business has the right to refuse service to anyone,” is an actual law and for the specific legal
statute which grants businesses open to the public the right to exclude for no reason, if it even
exists

Second, the Plaintiff is challenging, should any legal statutes exist that permits businesses
open to the public to exclude for no reason, which legal standing holds authority, a businesses
right to exclude for no reason or public accommodation law which does not permit businesses
open to the public the right to exclude for no reason but rather exists the standard of good cause?

The Plaintiff f`urther, queries whether citizens who meet the federal definition of being
chronically homeless as the Plaintiff does qualifies under federally protected special interest
group classification of those with disabilities and if the places of public accommodation violated
ADA laws through their unlawful exclusion of the Plaintiff due to his chronic homelessness

The Plaintiff is further, looking for clarification on whether businesses licensed in the
United States must follow the Constitution of the land and their respective states lt seems that the

Constitution would hold no standing ifall that was needed to be exempt is to be established as a

l\)
L»J

\QOO\IO\LI\-I>DJN'-‘

NNNNNNNNN'--¢i-¢-_»i_¢i_¢,_.._.,_.,_.
QQ\IQ\Ul-bwl\)'-‘O\COQ\IO\U\-l>wl\)'-‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 24 of 27

business regardless of jurisdiction being established within the United States in which the
Constitution is suppose to hold the highest authority.

The Plaintiff is challenging, whether the denial of a court appointed council or even stand
by council violated the Plaintiffs Due Process rights and if this denial inhibited the Plaintiffs right
to truth in evidence and a fair trial The Plaintiff notes that given the normal procedure in self
represented cases to conduct a Faretta Hearing one was not even considered as part ofthe process
Whether this denial prevented the Plaintiff the opportunity to obtain relevant witnesses due to the
stay away order instituted while the allegations were processed needs to be addressec'..

The Plaintiff is additionally challenging, whether the refusal to council resulted in the self
incrimination of the Plaintiffs comment that he gets “loud and animated” as proof that the Plaintiff
had acted on these occasions in a loud and belligerent manner,

The Plaintiff brings a facial challenge pertaining to the legality of businesses designated as a
place of public accommodation, being permitted to make policies that inhibit the public and
violate the constitution as permissive Examples include the right to seize property without
warrant or to exclude citizens based upon citizens being constrained to keep their possessions
with them. This challenge references not only the right to exclude on the basis of possessing a
backpack as being unlawful but also references situations like Wal-Mart forcing customers to
have a backpack put in a locker to permit use of the property and movie theaters refusing service
of those in possession of a backpack and businesses around Keystone Ave that refuse service to
food for those with bags who try to force people to leave their belongings unattendec outside

The Plaintiff challenges if these policies are permissive if`clear and noticeable notice
must be present so to accommodate a person’s right to know that they are doing something
wrong.

The Plaintiffdesires that the conduct and performance of Judge Dorothy l-lolmes be
subject to scrutiny as to whether the Judge was biased in her decisions rooted not in law but
based upon her own opinion which violated the Plaintiffs Due Process rights Did the Judge
satisfy holding a trial where “proof beyond a reasonable doubt" was satisfied? Did tl.e Judge
disregard provisions associated with the criminal allegations? Can a contradictory verdict be
admissible considering the Judge proclaimed the Plaintiffs legal claims to be factual and provided

no counter arguments to support her ruling otherwise? Did the Judge actually comprehend the

24

O\DOQ\|O’\U\-I>L»Jl\.)-‘

l\) l\.) N |\.) l\.) |\.) |\J l\J l\J '-‘ _‘ _- _- v- _» _o i_ i_ _.
00 \l O'\ U\ h bJ l\J '-‘ O \Q OQ \l O\ Ul -l> L»J N '-‘

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 25 of 27

claims of the Plaintiff`? Did the Judge give the Plaintiffa fair trial? Was the Plaintiffs right to
appeal disregarded by the Judge to avoid being scrutinized for being an unfair and unlawful trial
and verdict?

The Plaintiffquestions if the City Attorney's coaching of witnesses violates ethical codes
and the integrity ofthe courts? Whether having discussions where statements are manipulated
and scripted impedes the process of truth in evidence

The Plaintiff questions whether it was the Plaintiffs responsibility to subpoena officers
associated with the incidences in order to prove accuracy of witness claims or if the City was
required to provide these witnesses for cross examination if needed and desired in the Plaintiffs
defense? The Plaintiff wants to address whether the City's negligence in providing a witness list
could have contributed to the Plaintiffs lack of knowledge in the witnesses who wou..d be present
for questioning The Plaintiff queries if Officer Burma’s refusal to collect witness statements
violated the Plaintiffs Due Process rights?

The Plaintiff brings to attention how a place of public accommodation can get to
circumvent the trespassing process and receive tax payer paid assistance to prosecute those they
desire as unwelcome who refuse to accept the business employees personal prejudices and bias or
businesses with intrusive policies and if this is permissive How can these businesses receive free
legal council sponsored by the state but providing legal council or even stand by cotincil, to the
accused Plaintiff was too much of a burden? l-low does this represent a fair trial?

And The Plaintiff looks to obtain an actual legal argument supporting or denying the
arguments presented to the courts in the 60 page brief filed with the courts by the Plaintiff with

an actual legal basis supporting the judgement to provide grounds for the decisions nrade.
D. PREVIOUS LAWSUITS AND ADMlNISTRATIVE REI_EIF
l) Have you filed in state or federal courts involving the same or similar facts as involved in

this action Yes x No lf your answer is “Yes” describe each lawsuit. (lf more

than one describe the others on an additional page following the below outline)

25

\COQ\IQ’\U\-l>b)t\)'-‘

NNNNNNNNN~o-Io-I\-¢i-l»-¢i_i-¢o-Io_
OC\IQ\MPWN_O©W\)G\U\¢§LHN'_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 26 of 27

2) Have you filed an action in federal court that was dismissed because it was detemiined to
be frivolous malicious or failed to state a claim upon which relief could be granted

Yes x No. lf your answer is “Yes,” describe each lawsuit. (If you had more

 

than three actions dismissed based on the above reasons describe the others on an

additional page following the below outline).

3) Have you attempted to resolve the dispute stated in this action by seeking relief from the
proper administrative officials e.g., have you exhausted available administrative
grievance procedures? _ Yes _x_ No. If your answer is “No,” did you not attempt
administrative relief because the dispute involved the validity of a: (l )__ disciplinary
hearing; (2)_x__ state or federal court decision; (3)_x_ state or federal law or
regulation; (4)_ parole board decision; or (5)_ other.

E. REQUEST FOR RELEIF

I believe that l am entitled to the following relief: A reversal on the unlawful convictions with the
records sealed; established that Corporations are required by law to follow the Consti.tution;
established that the homeless are a recognized protected special interest group, as chronically
homeless should not be the only protected homeless protected only because of the requirement of
a disability; established that all places of public accommodation, as defined per NRS 651.050,
unless good cause for exclusion is shown, i.e. unruly patrons must obtain lawful stay away
orders from the courts on patrons of the public, to exclude citizens from places of public
accommodation; accountability from those that have violated my rights to include impeachment
of Judge Holmes jail time for those who committed perjury, a and retraining of officers Punitive
damages Damages for intentional infliction of emotional distress for the suffering I have had to

go through. Court costs Rulings on the noted challenges

26

\oOQ\lQ’\LA¢PbJN-‘

NNNNNNNNN~\-"-"-‘l-‘~i_o_i_»i_
OO\IO\'~J\AWN'_‘O\CQQ\IO\U'l-BWN'_‘O

 

Case 3:19-cV-00166-I\/|I\/|D-WGC Document1-1 Filed 03/26/19 Page 27 of 27

l understand that a false statement or answer to any question in this complaint will subject me to
penalties of perjury. l DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND 'CORRECT.

wian

(Signature of Petitioner)

05 »2@ '/ °l
(Date)

27

